NOTE: This order is nonprecedential.


  'lMntteb ~tate5 Qtourt of ~peal5
        for !be jfeberal Qttrcutt

            WILLIAM L. CAMPBELL, JR.,
                 Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee_


                       2010-7123


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-1511, Judge William A.
Moorman.


                      ON MOTION


                       ORDER
     Eric K. Shinseki, Secretary of Veterans Mfairs, moves
for a 14-day extension of time, until October 4, 2010, to
file his informal response brief. Campbell opposes.
   Upon consideration thereof,
   IT IS ORDERED THAT:
   The motion is granted.
CAMPBELL v. DVA                                            2
                               FOR THE COURT


      SEP 202010               /s/ Jan Horbaly
        Date                   Jan Horbaly
                               Clerk
cc: William L. Campbell, Jr.
    J. Hunter Bennett, Esq.
s21

                                   u.s. eeUnmMLS!'OR
                                     THE FEDERAL CIRCUIT

                                       SE~   20 ZOIO
                                         JAN HORBAlY
                                             ClERK